           Mark R. Thierman (NSB No. 8285)                      Robert A. Dotson (NSB No. 5285)
           Joshua D. Buck (NSB No. 12187)                       Jill I. Greiner (NSB No. 4276)
  2        Leah L. Jones (NSB No. 13161)                        DOTSON LAW
           THIERMAN BUCK, LLP                                   5355 Reno Corporate Drive, Ste 100
  3        7287 Lakeside Drive                                  Reno, Nevada 89511
           Reno, Nevada 89511                                   Telephone: (775) 501-9400
  4
           Tel. (775) 284-1500                                  rdotson@,dotsonlaw. legal
  5        Fax. (775) 703-5027                                  jgreiner@dotsonlaw.legal
           mark@thiermanbuck.com
  6        josh@thiermanbuck.com                                Attorneys for Defendant
           leah@thiermanbuck.com
  7
           Attorneys for Plaintiffs
  8
                                           UNITED STATES DISTRICT COURT
  9
                                                    DISTRICT OF NEVADA
 10
            GLENN DEWEESE and JOSHUA                               Case No.: 3:18-cv-00375-MMD-WGC
 11
            HOLTON, on behalf of themselves and all
            others similarly situated,                             STIPULATION FOR
 12
                                                                   INJUNCTION
 13                                   Plaintiffs,
                    vs.
 14
            ITS NATIONAL, LLC; and DOES 1 through
 15         50, inclusive,
                             Defendants.
 16
                 Defendant, ITS NATIONAL, LLC ("ITS"), by and through its counsel, Dotson Law, and
 17
       Plaintiffs, GLENN DEWEESE and JOSHUA HOL TOM (hereinafter collectively "Plaintiffs"), by
 18
       and through their counsel, Thierman Buck LLP, hereby stipulate to an Injunction as described herein.
· 19
       The parties specifically stipulate to in favor of Defendant, enjoining Plaintiffs from 1) breaching or
 20
       utilizing information in violation of the Non-Competition/Non-Solicitation Agreements executed by
 21
       Plaintiffs with ITS, 2) breaching the Confidentiality Agreements executed by Plaintiffs in favor of
 22
       ITS, and 3) revealing or utilizing the proprietary information and trade secrets of ITS which
 23
       Plaintiffs promised to protect and the use of which is a violation of Nevada law, 1 and 4) utilizing the
 24 confidential and proprietary information, including, but not limited to, the customer information and

 25 customer lists or any associated data, contacting any persons or perspective customers of ITS,

 26 including, but not limited to, any customer lists, customer information, or data which is known to

 27
 28    1   See, Uniform Trade Secrets Act, NRS 600A.010-.090.

                                                           1
     1
             Plaintiffs as a result of their previous employment with ITS, and contacting or soliciting the
 2
             customers of ITS. Except as otherwise expressly modified herein, the terms of the Agreements shall
 3
             govern. Plaintiffs may petition the Court to abolish this Injunction for any reason, including a change
 4 of law that prohibits the restrictions set forth in the Agreements.
 5                   As an accommodation to Plaintiffs, and as part of the consideration of the settlement of this
 6 dispute, ITS agrees to waive the enforcement of the Non-Competition provisions against these

 7 Plaintiffs only insofar as Plaintiffs are allowed to conduct business and compete with ITS for small

 8 package shipments and international shipments. ITS does not waive and Plaintiffs agree to not

 9 compete with ITS with regard to truckload and less than truckload shipments originating or

10 terminating within the United States. The waiver of enforcement of the Plaintiffs' obligations with

11 regard to small package shipments will be honored by ITS locally in the Reno Sparks region, as well

12 as nationally and internationally. ITS further agrees to waive the enforcement of the non-competition

13 obligations with regard to the brokerage of all international freight. For avoidance of doubt, this

14 waiver applies only to brokered loads which originate and terminate outside of the United States.

15                  Plaintiffs were employees of ITS and during the course and as a condition and term of their

16 employment with ITS, agreed to be bound by Non-Competition/Non-Solicitation Agreements which
         are attached hereto and incorporated herein. 2 During their employment with ITS and as a further
17
18 condition and term of such employment, they also agreed to be bound by Confidentiality
         Agreements which are attached hereto and incorporated herein. 3
19
                    Pursuant to the terms of the Non-Competition/Non-Solicitation Agreements and relevant to
20
         this injunction, Plaintiffs agreed that for a period of one year after the termination of their
21
         employment relationship with ITS, they would not start a Competitive Business or be employed by or
22
         in any way affiliated with a Competitive Business located within fifty miles of the city limits of
23
         Sparks. A Competitive Business is therein and for this injunction defined as "any business that
24
         involves brokered trucking services and that use independent truck owners and/or operators, as well
25
         as related products and services in the trucking business." For the purpose of this injunction and as
26

27
         2   Non-competition/Non-solicitation Agreements signed by Plaintiffs in October 2017 are attached as Exhibit I .
28       3   Confidentiality Agreements executed by Plaintiffs are attached as Exhibit 2.

                                                               2
          consideration for this settlement, the parties agree to limit the scope of the restriction, the prohibited
     2
         business, to truckload and less than truckload services. Small package services will not be within the
 3
          scope of this restriction or prohibited. The parties further agree to not restrict services where the load
 4
         originates and terminates outside of the United States. These remaining restricted activities will be
 5 enjoined for one year following the termination of their employment relationship with ITS, and will

 6 therefore expire on May 17, 2019. Until that date the Plaintiffs agree to be enjoined from

 7 competition as herein described.
 8               Pursuant to the terms of the Non-Competition/Non-Solicitation Agreements and relevant to

 9 this injunction, Plaintiffs further agreed that for a period of two years immediately following the

10 termination or their employment relationship with ITS they would not provide similar services as

11 described therein to any former customers or clients of ITS unless Plaintiffs did not instigate contact

12 with and solicit the former customers or clients, and further that they would not instruct or aid others

13 to solicit such former customers or clients. These restricted activities will be enjoined for two years

14 following the termination of the employment relationship with ITS, and will therefore expire on May

15 17, 2020. Until that date, the Plaintiffs agree to be enjoined from solicitation of clients and customers

16 of ITS as described in the Agreements and herein. Thus, ITS does not waive any of these restrictions

17 as agreed to in the Non-Competition/Non-Solicitation Agreements.
                 Pursuant to the terms of the Non-Competition/Non-Solicitation Agreements and relevant to
18
         this injunction, Plaintiffs also agreed that for two years immediately following the termination or the
19
         employment relationship with ITS they would not hire any person or entity that served as a carrier of
20
         ITS during Plaintiffs' employment with ITS unless Plaintiffs did not instigate contact with and solicit
21
         the carrier, and further that they would not instruct or aid others to solicit such persons or entities.
22
         These restricted activities will be enjoined for two years following the termination of the employment
23
         relationship and will therefore expire on May 17, 2020. Until that date, the Plaintiffs agree to be
24
         enjoined from solicitation of persons or entities that served as carriers of ITS during their
25
         employment relationship with ITS as described in the Agreements and herein. Thus, ITS does not
26
         waive any of these restrictions as agreed to in the Non-Competition/Non-Solicitation Agreements.
27

28
                                                        3
            Pursuant to the terms of the Non-Competition/Non-Solicitation Agreements and relevant to
 2
     this injunction, Plaintiffs agreed that for two years immediately following the termination of the
 3 employment relationship with ITS they would not solicit, divert, to take away or attempt to take away

 4 any employee ofITS who was an employee ofITS during Plaintiffs' employment with ITS, and

 5 further that they would not instruct, aid or cause others to solicit such persons. These restricted

 6 activities will be enjoined for two years following the termination of the employment relationship and

 7 will therefore expire on May 17, 2020. Until that date, the Plaintiffs agree to be enjoined from the

 8 activities described herein and within the Non-Competition/Non-Solicitation Agreements attached

 9 hereto. Thus, ITS does not waive any of these restrictions as agreed to in the Non-Competition/Non-

i 0 Solicitation Agreements.

11          Pursuant to the terms of the Confidentiality Agreements, the Non-Competition/Non-

12 Solicitation Agreements and relevant to this injunction, Plaintiffs agreed that during their

13 employment with ITS they had been given access to proprietary business information ("Confidential

14 Infonnation") belonging to ITS, and ITS has a protectable interest in that information. The

15 Confidentiality Agreement defines Confidential Information as:
            "Confidential Information" shall mean any and all non-public knowledge, data or
16          information of the Company, including but not limited to the Company's strategic
            plans, marketing research and information, business results and financial information,
17
            ideas, processes, formulas, data, programs, know-how, improvements, discoveries,
18          developments, designs and techniques; information regarding business plans, budgets,
            unpublished financial statements, licenses, prices and costs; information regarding
19          customers, including, but not limited to all customer lists, identifying information,
            agreements, and rates; information regarding vendors, including, but not limited to all
20          vendor lists, identifying information, agreements and rates; information regarding the
            skills and compensation of employees of the Company; and any other confidential,
21          proprietary and trade secret knowledge, data or information, or information that, due
            to its character and nature, a reasonable person under like circumstances would treat as
22
            confidential, in whatever form or medium, produced by or for the Company.
23 Plaintiffs further agreed that they had a duty to maintain that Confidential Information and not

24 disclose it to any unauthorized recipient during the term of employment or anytime thereafter.

25 Plaintiffs also agreed during their employment with ITS and thereafter to not appropriate, use or

26 make use of any Confidential Information in connection with business activity. Plaintiffs further

27 acknowledge that they have independent legal obligations to maintain trade secret information of ITS

28
                                                  4
     pursuant to the Uniform Trade Secrets Act, NRS 600A.010-.090. Therefore, Plaintiffs agree to be
 2 enjoined from disclosing, appropriating, or using any Confidential Information or trade secret
 3 infonnation held by ITS which they gained access to during their employment relationship with ITS,

 4 and ITS does not waive any of these restrictions as agreed to in the Confidentiality Agreements and

 5 the Non-Competition/Non-Solicitation Agreements. This injunction shall be permanent so long as

 6 said information is maintained as confidential.

 7            This terms and obligations of this Stipulation will continue until otherwise modified pursuant

 8 to stipulation or Order of the Court, or the expiration of the obligations as set forth herein.

 9      DATED this _ _ day of _ _ _, 2019.              DATED this      r-day of   !\,~A, 2019.
10                                                      DOTSON LAW
        THIERMAN BUCK LLP
11

12

13
        Isl
       MARK R. THIERMAN                                 il~B~
                                                        Nevada State Bar No. 5285
       Nevada State Bar No. 8285
       JOSHUA D. BUCK                                   JILL I. GREINER
14     Nevada State Bar No. 12187                       Nevada State Bar No. 4276
       LEAH L. JONES                                    One East First Street
15                                                      City Hall Tower, 16th Floor
       Nevada State Bar No. 13161
       7287 Lakeside Drive                              Reno, Nevada 89501
16
       Reno, Nevada 89511                               (775) 501-9400
17     (775) 284-1500                                   Attorneys for Defendant
       Attorneys for Plaintiffs
18
              IT IS SO ORDERED.
19
              DATEDthis _19th       March
                          _ _ dayof _ _ _ _ _ _ _ _ __,2019.
20

21

22                                                 UNITED STATES MAGISTRATE JUDGE

23

24

25

26

27

28
                                                   5
 1                                      INDEX OF EXHIBITS

 2
     EXHIBIT                              DESCRIPTION                             PAGES
 3
        1      Non-competition/Non-solicitation Agreements signed by Plaintiffs    14
 4
       2       Confidentiality Agreements executed by Plaintiffs                    5
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
23

24
25

26
27

28
                                             6
                         EXHIBIT 1
Non-competition/Non-solicitation Agreements signed by Plaintiffs




                        EXHIBIT 1
Non-competition/Non-solicitation Agreements signed by Plaintiffs
                 N0N~C0MPETITI0N/NON-S0LICITATI0N AGRI~EMENT

         This Agreement is made and entered into on     ();fobcrr /) -1:.!t             , 2017, by and

 between lTS National, I J ,C ("ITS National") and Glenn Deweese ("Employee").

         l.     NATURE 0.F EMPLOYMENT.                     Employee understands and agrees that

 Employee's employment is, and will continue to be, at-will, terminable at any time with or without

 cause by either party. This Agreement does not create an obligation of continued employment on
 the pai1 of the Employee or ITS Nationat nor shall it interfere with or restrain ITS National' s right
 to terminate Employee's employment at any time for any reason whatsoever, \Vith or without

 cause, and with or without advance notice. Employee and ITS National understand, agree and
 acknowledge that compliance with this Agreement is a term of Employee's employment and the
 terms are therefore supported by the valuable consideration of that employment. It is further agreed
and acknowledged that the Employee's job title at ITS National is Sales Executive, vvith duties
that include but arc not limited to the following: This position is responsible for developing and
maintaining client relationships, offering custom, sometimes out-of-the-box transporiation
solutions that truly satisfy our customer's needs, while delivering outstanding service.          This
position is also responsible for measured sales growth.
        2.      ITS NA TI0NAL'S PR0TECTABLE INTEREST.                        ITS National is in the
business of providing brokered truck loads for independent truck owners and/or operators and
related products and services. Employee acknowledges that: (a) the identity and particular needs

of ITS National's clients arc not generally known to the public, the transportation and '''"""'""'"'-"
industry or its competitors; (b) ITS National has a proprietary interest in its own business and client
information, including client names and lists of clients, financial and proprietary information of
both ITS National and its clients, and information regarding ITS National 'sand its clients' methods
of sales, marketing, pricing, costs, good will and reputation~ and trade secrets (individually and
collectively "Confidential Inforrnation~'); (c) Employee will have and has had access to some or
all of the f<xegoing Confidential lnforrnation in the course of the employment relationship; and,
(d) hy signing this Agreement Employee acknowledges bis understanding of his obligations and

that Employee will keep all Confidential Information of ITS National in the strictest confidence
and will take all necessary precautions against disclosure of such information to third pm1ies,
during and after employment. Confidential Information does not include: information or
knowledge that may now be in or subsequently may come in the public domain other than             way




                                                                                                ITS 0001
 of unauthorized disclosure by Employee, or infomiation or knowledge which Employee is required
 to disclose by order of a governmental agency or court afler timely notice has been provided to
 ITS National of such order or request. Employee agrees not to retain copies, duplicates,
 reproductions or excerpts of any Confidential Information, except to the extent the Confidential

 Information relates to Employee's salary, benefits and/or compensation from ITS National.

        3.      NON~COMPETJTION OBLIGATIONS. Employee agrees that during his or her
 term of employment with ITS National and for a period of one year immediately
 termination of the employment relationship, Employee will not start a competitive business within

the city limits of and within a radius of fifty miles of the city limits of Sparks, Nevada, or within
the city limits of and within a radius of fifty miles of any city in which ITS National maintains an
onicc which will offer for sale, or which solicits the sale of services and/or products similar to
those provided by ITS National, as described herein or purposes of this Agreement. A
"Competitive Business" is defined as any business that involves brokered trucking services and
that use independent truck owners and/or operators, as well as related products and services in the
trucking business. Employee also agrees that dudng the term of employment with ITS National
and for a period of one year immediately following termination of the employment relationship,
Employee will not he employed by, in anyway affiliated with, instrnct, aid, consult, or in any way
be affiliated with any Competitive Business in his capacity as [job title] with the above-described
duties within a radius of fifty miles of any geographic area or market serviced by ITS National at
the time of the termination of the employment relationship.        Employee fll1iher agrees to not
instruct, aid, or cause any other person, firm, partnership, or corporation to do anything this
Agreement prohibits Employee from doing. Employee's non-competition obligations described
herein do not apply if employee is terminated due to a reduction in force, reorganization, or similar
rcstmcturing. In such cases \Vhcre the employee is terminated due to a reduction in force,
reorganization, or similar restructuring) the above-described non-competition covenant is only
enforceable during the time in which ITS National is paying employee's salary, benefits, or
equivalent compensation, including severance pay.
       4.      CLIENT NON-SOLICITATION AND SirnVICR OBLIGATIONS. Employee
agrees that during the term of                 with ITS National and for a period of two years
immediately following termination of the employment relationship, Employee will not provide
similar services as described herein to a fimner customer or client of ITS National,          unless



                                                 2




                                                                                              ITS 0002
 Employee did not instigate contact with and solicit the former customer or client, the customer or
 client            chose to leave and seek services from the Employee, and Employee is otherwise
 complying with the limitations in the covenant as to time, geographical area and scope of activity
 to be restrained. Employee fo1ther agrees that during the term of employmem with ITS National
 and for a period of two years immediately following termination of the employment rcla1ionship,
 Employee will not solicit or attempt to take away any person or entity that was a fonner customer
 or client or prospective client ofITS National for purposes of providing similar services described
 herein. A prospective client includes a person or entity which had been presented with a proposal
for ITS National services or products by any employee or agent of ITS National within 60
before the tem1ination of Employee from 1TS National. Employee further agrees to not instruct,
aid, or cause any other person, firm, partnership, or corporation to do anything this Agreement
prohibits Employee from doing.
          5.   CARRIER        NON-SOLICITATION            AND      SERVICE       OBLIGATIONS.
Employee agrees that a canier is a customer and client ofITS National that provides transportation
services to ITS National. Employee specifically agrees that during the term of employment with
ITS National and for a period of two years immediately following tennination of the
relationship, Employee will not hire any entity that served as a carrier of ITS National during
Employee's employment at ITS National unless Employee did not instigate contact with and solicit
the caITier; the can-ier voluntarily chose to leave and seek employment with the Employee, and
Employee is otherwise complying with the limitations in the covenant as to time, geographical
area and scope of activity to be restrained.     Employee also agrees that during the term of
employment with ITS National and for a period of two years immediately following termination
of the employment relationship, Employee will not solicit or attempt to take away any person or
entity that was a former~ current or prospective cmi-icr of JTS National for purposes of providing
similar services described hcrcjn. Employee further agrees to not instruct, aid, or cause any other
person, firm, partnership, or corporation to do anything this Agreement prohibits Employee from
doing.
          6.   EMPLOYEE NO!\.'wSOLICITATION 081,IGATIONS. Employee agrees that
during the term of employment with ITS National and for a period of two years immediately
following termination of the employment relationship, Employee will not aloi1e or through another
business or employer solicit, divert, take away, or attempt to take away, any employee of ITS



                                                3




                                                                                            ITS 0003
National who was an employee of ITS National during Employee's employment at ITS National.
Employee also agrees to not instruct, aid, or cause any other person, firm, partnership, or
corporation to do anything this Agreement prohibits Employee from doing.
        7.     SCOPE AND DURATION O.F AGlrnEMENT. This Agreement is intended to
provide limited and reasonable restrictions on Employee's conduct during and after employment
as a [job title J at ITS National, with a scope of the city limits of and within a radius of fifty miles
of the city limits of Sparks, Nevada, and within the city limits of and within a radius of fifty miks
       city in whfoh 1TS National maintains an office, regardless of where the customer/clients are
located. The duration of this Agreement is for a two-year period from the date of
termination from ITS National.
       8.      TRANSFERABILITY             /   SlJCCESSORS         AND     ASSIGNS.         Employee
acknowledges that this Agreement and all of the rights of JTS National thereunder shaJI inure to
the benefit of ITS National and any successor entity, and that Employee has received valuable
consideration, including additional compensation in the ammmt of $200, employment as !job
titlcj at lTS National, and the opportunity to modify the terms of this Agreement, in exchange for
the understanding that the rights of ITS National may be assigned to a third party that may not be
a pany to this Agreement or affiliated with ITS National at the time of execution of this Agreement.
       9.      ENFORCEMENT.
               a.      Limitations. ITS National agrees that it will only seek enforcement of the
       obligations of this Agreement in cEJses of termination of the Employee for "cause'' and
       under circumstances where, if for any reason, Employee terminates the employment
       relationship. Moreover, as described above within Section 3, if the tennination of the
       employment of Employee is the result of a reduction in force~ reorganization, or similar
       restructuring of ITS National, the noncompetition covenant is only enforceable during the
       period in which ITS is paying employee's salary, benefits, or equivalent c.ompensation,
       including severance pay.
              ''Cause" as utilized in the clause immediately above includes:

                     1.     The Employee's willful breach 01: or gross negligence or
              malfeasance in the performance of his or her duties hereunder;

                    2.      Any material insubordination by the Employee with respect to
              canying out the reasonable instructions of a supervisor or substantial. and repeated



                                                 4




                                                                                                ITS 0004
                failure of the Employee   10   pcrfrmn his or her duties as reasonably directed by a
                supervisor;

                        3.      The indictment or conviction of the employee for the commission of
                a folony or any other crime involving moral turpitude or the commission of any
                other act or omission involving dishonesty, disloyalty, misrepresentation, or fraud
                upon or related to the Employee's employment with ITS National or any of its
                subsidiaries or parent companies, or any of the customers or suppliers of them;

                       4.     Reporting to work under the influence of alcohol or marijuana,
               under the influence of illegal (hugs or the repeated use of illegal drugs (whether or
               not in the work place) or other conduct that may cause ITS National, or its parent
               or any affiliate company to incur substantial public disgrace, disrepute, or
               significant commercial or reputationaJ injury;

                       5.     The Employee's hreach of a fiduciary obligation to or improper
               disclosure of confidential information of lTS National or any parent or subsidiary
               company or any customer or supplier that has provided such information to ITS
               National in confidence;

                      6.      The Empluyee's breach of tbe non-competition, confidentiality, or
               non-solicitation obligations of this Agreement;

                      7.      Any act of willful misconduct by the Employee which

                              i.     is intended to result in a substantial personal enrichment of
                              the Employee at the expense or ITS National or any of its parent or
                              subsidiary companies, or

                              ii.     is reasonably expected or is reasonably likely to result in a
                              significant commercial injury or reputational injury to ITS National,
                              which is not cured to the satisfaction of ITS National.


               b.     Reasonableness of Restrictions. Employee acknowledges that compliance
with all covenants and agreements set forth in this Agreement arc reasonable and necessary to
protect the legitimate business interests of ITS National; including ITS National's goodwi!L
Employee also acknowledges that the covenants herein arc supported by valuable consideration,
including but not limited to the benefit of employment with ITS National and the considerable
compensation received due lo that employment.
              c.      Irreparable Harm. Employee acknowledges that a breach of Employee's
ohligations under this Agreement may cause ineparable and continuing damage to ITS National
for which there is no adequate remedy at law.


                                                  5




                                                                                            ITS 0005
                 d.        Injunctive Relief.    Employee agrees that if Employee breaches any
 provision in this Agreement, ITS National shall be entitled to seek a temporary restraining order
 and preliminary and permanent injunctive relief from any court of competent jurisdiction to
 restrain any violations of this Agreement.
                 e.       Attomevs' Fees. The parties agree that the prevailing party's attomcy's
 fees in any civil action between the parties regarding this Agreement shall be paid by the
 party.
          10.    MISCELLANEOUS.
                 a.       Survival and Sevcrability.      This Agreement shall survive
termination from employment with ITS National, except if it is the result of a reduction of
reorganization or similar restructuring of fTS National or similar rcstrnchll'ing of ITS National, in
vvhich case the noncornpetition is only enforceable during the period in which ITS National is
paying Employee's salary, benefits or equivalent compensation. ff any provision ofthis Agreement
is found to be unenforceable for any reason by a court of competent jurisdiction, the remaining
provisions in the Agreement shall survive and remain valid and enfbrccablc. Spccifical1y, if the
cornt of competent jurisdiction finds the covenant is supported by valuable consideration but
contains limitations as to time, geogrnphical area or scope of activity 10 be restrained that are not
reasonable, impose a greater restraint thau is necessary for the protection of ITS National, the court
shall revise the covenant to the extent necessary and enforce the covenant as revised and that such
rnodification will be to allow enforcement to the maximum extent allowed by the then current laws
of the state of Nevada.
                h.        \Vaivc.r. ITS National's failure to exercise or otherwise act with respect to
any rights it bas under this Agrecmcm shall not be construed as a waiver, nor shall it prevent ITS
National from later enforcing strict compliance with the Agreement.
                c.        Governing Law and Venue.           This Agreement shall be interpreted,
construed, and enforced in accordance with and governed by the lm:vs of the State of Nevada. lTS
National and Employee further agree that any action commenced interpreting and/or enforcing this
Agreement and/or alleging and/or preventing its breach shall be                   in Washoe County,
Nevada. ITS National and Employee waive any objection to personal jurisdiction and/or venue in
Washoe County, Nevada.




                                                                                                ITS 0006
               d.         Entire Agreement. This Agreement contains all the understandings and
agreements between the parties concerning Employee: s non-competition with ITS National and

non-solicitation of ITS National's clients and prospective clients and employees.                  All
modifications or amendments to this Agreement must be in writing and signed by all paiiics.
En1ploycc acknowledges that no person who is an agent or Employee of ITS National may orally
or by conduct modify, delete, vary, or contradict, the terms and conditions set forth herein.
               C.         Acknowledgement. Employee represents that Employee has reviewed all
         of this Agreement, that Employee has carefully read and fully understands all the

provisions of this Agreement; that Employee knowingly and willingly intends to be               bound
by the same, that Employee was given the opportunity to consider the terms of this Agreement and
discuss them with Employee's legal counsel.


 Date:                                              C/~nn
                                                EMPLOYER
             /(/· Ztl'.   17
 Date:     ~L~ind:L"t . .




                                                7




                                                                                                ITS 0007
                 NON-COMPETITION/NON-SOLICITATION AGREEMENT

         This Agreement is made and entered into on       I C) t/ I S / I t                     . 2017,
 by and between ITS National, LLC ("ITS National") and Joshua Holtom ("Employee").
         1.     NATURE OF EMPLOYMENT.                     Employee understands and agrees that
 Employee's employment is, and will continue to be, at-will, terminable at any time with or without
 cause by either party. This Agreement does not create an obligation of continued employment on
 the pru1 of the Employee or ITS National, nor shall it intedere with or restrain ITS National's right
 to terminate Employee's employment at any time for any reason whatsoever, with or without
 cause, and with or without advance notice. Employee and ITS National understand, agree and
 acknowledge that compliance with this Agreement is a term of Employee's employment and the
 tenns are therefore supported by the valuable consideration of that employment. It is further agreed
 and acknowledged that the Employee's job title at ITS National is Carrier Specialist, with duties
that include but are not limited to the following: developing and maintaining client relationships.
offering custom, sometimes out-of-the-box transportation solutions, that truly satisfy our
customer's needs, while delivering outstanding service.
        2.      ITS NATIONAL'S PROTECTABLE INTEREST.                          ITS National is in the
                                                                                                             Il
business of providing brokered truck loads for independent truck owners and/or operators and
related products and services. Employee acknowledges that: (a) the identity and particular needs
of ITS National's clients are not generally known to the public, the transp011ation and logistics
industry or its competitors; (b) ITS National has a proprietary interest in its own business and client
infonnation, including client names and lists of clients, financial and proprietary information of
both ITS National and its clients. and information regarding ITS National' s and its clients' methods
of sales, marketing, pricing, costs, good will and reputation, and trade secrets (individually and
collectively "Confidential Information"); (c) Employee will have and has had access to some or
all of the foregoing Confidential Information in the course of the employment relationship; and,
( d) by signing this Agreement Employee acknowledges his understanding of his obligations and
that Employee will keep all Confidential Infonnation ofITS National in the strictest confidence
and will take all necessary precautions against disclosure of such information to third parties,
during and after employment. Confidential Information does not include: information or
knowledge that may now be in or subsequently may come in the public domain other than by way
of unauthorized disclosure by Employee, or information or knowledge which Employee is required




                                                                                                  ITS 0008
 to disclose by order of a govemmental agency or court after timely notice has been provided to
 ITS National of such order or request. Employee agrees not to retain copies, duplicates,
 reproductions or excerpts of any Confidential Information, except to the extent the Confidential
 Info1mation relates to Employee's salary, benefits and/or compensation from ITS National.
         3.     NON-COMPETITION OBLIGATIONS. Employee agrees that during his or her
 term of employment with ITS National and for a period of one year immediately following
 termination of the employment relationship, Employee will not sta1i a competitive business within
 the city limits of and within a radius of fifty miles of the city limits of Sparks, Nevada, or within
 the city limits of and within a radius of fifty miles of any city in which ITS National maintains an
 office which will offer for sale, or which solicits the sale of services and/or products similar to
those provided by ITS National, as described herein or pm-poses of this Agreement. A
"Competitive Business" is defined as any business that involves brokered trucking services and
that use independent tmck owners and/or operators, as well as related products and services in the
trncking business. Employee also agrees that during the tem1 of employment with ITS National
and for a period of one year immediately following te1mination of the employment relationship,
Employee will not be employed by, in anyway affiliated with, instruct, aid, consult, or in any way
be affiliated with any Competitive Business in his capacity as Carrier Specialist with the above-
described duties within a radius of fifty miles of any geographic area or market serviced by ITS
National at the time of the termination of the employment relationship. Employee further agrees
to not instruct, aid, or cause any other person, fom, partnership, or corporation to do anything this
Agreement prohibits Employee from doing. Employee's non-competition obligations described
herein do not apply if employee is terminated due to a reduction in force, reorganization, or similar
restructuring. In such cases where the employee is terminated due to a reduction in force,
reorganization, or similar restructuring, the above-described non-competition covenant is only
enforceable during the time in which ITS National is paying employee's salary, benefits, or
equivalent compensation, including severance pay.
       4.      CLIENT NON-SOLICITATION AND SERVICE OBLIGATIONS. Employee
agrees that during the term of employment with ITS National and for a period of two years
immediately following termination of the employment relationship, Employee will not provide
similar services as described herein to a fo1111er customer or client of ITS National,        unless
Employee did not instigate contact with and solicit the fonner customer or client, the customer or



                                                 2


                                                                                                ITS 0009
 client voluntarily chose to leave and seek services from the Employee, and Employee is otherwise
 complying with the limitations in the covenant as to time, geographical area and scope of activity
 to be restrained. Employee further agrees that during the term of employment with ITS National
 and for a period of two years immediately following termination of the employment relationship,
 Employee will not solicit or attempt to take away any person or entity that was a fmmer customer
 or client or prospective client ofITS National for purposes of providing similar services described
 herein. A prospective client includes a person or entity which had been presented with a proposal
 for ITS National services or products by any employee or agent of ITS National within 60 days
 before the termination of Employee from ITS National. Employee further agrees to not instruct,
aid, or cause any other person, firm, partnership, or corporation to do anything this Agreement
prohibits Employee from doing.
         5.    CARRIER        NON~SOLICITATION            AND     SERVICE        OBLIGATIONS.
Employee agrees that a ca1Tier is a customer and client ofITS National that provides transp01iation
services to ITS National. Employee specifically agrees that during the term of employment with
ITS National and for a period of two years immediately following tennination of the employment
relationship, Employee will not hire any entity that served as a canier of ITS National during
Employee's employment at ITS National unless Employee did not instigate contact with and solicit
the ca1Tier; the carrier voluntarily chose to leave and seek employment with the Employee, and
Employee is otherwise complying with the limitations in the covenant as to time, geographical
area and scope of activity to be restrained.     Employee also agrees that during the te1m of
employment with ITS National and for a period of two years immediately following termination
of the employment relationship, Employee will not solicit or attempt to take away any person or
entity that was a fmmer, current or prospective ca11'ier ofITS National for purposes of providing
similar services described herein. Employee fiuiher agrees to not instruct, aid, or cause any other
person, film, pa1inership, or corporation to do anything this Agreement prohibits Employee from
doing.
         6.    EMPLOYEE NON-SOLICITATION OBLIGATIONS. Employee agrees that
during the term of employment with ITS National and for a period of two years immediately
following te1mination of the employment relationship, Employee will not alone or through another
business or employer solicit, diveti, take away, or attempt to take away, any employee of ITS
National who was an employee ofITS National during Employee's employment at ITS National.



                                                3


                                                                                              ITS 0010
Employee also agrees to not instruct, aid, or cause any other person, finn, partnership, or
corporation to do anything this Agreement prohibits Employee from doing.
        7.      SCOPE AND DURATION OF AGREEMENT. This Agreement is intended to
provide limited and reasonable restrictions on Employee's conduct during and after employment
as a [job title] at ITS National, with a scope of the city limits of and within a radius of fifty miles
of the city limits of Sparks, Nevada, and within the city limits of and within a radius of fifty miles
of any city in which ITS National maintains an office, regardless of where the customer/clients are
located. The duration of this Agreement is for a two-year period from the date of Employee's
tennination from ITS National.
        8.     TRANSFERABILITY             /   SUCCESSORS         AND     ASSIGNS.          Employee
acknowledges that this Agreement and all of the rights of ITS National thereunder shall inure to
the benefit of ITS National and any successor entity, and that Employee has received valuable
consideration, including additional compensation in the amount of $200, employment as [job
title] at ITS National, and the opportunity to modify the te1ms of this Agreement, in exchange for
the understanding that the rights of ITS National may be assigned to a third party that may not be
a party to this Agreement or affiliated with ITS National at the time of execution of this Agreement.
       9.      ENFORCEMENT.
               a.      Limitations. ITS National agrees that it will only seek enforcement of the
       obligations of this Agreement in cases of termination of the Employee for "cause" and
       under circumstances where, if for any reason, Employee terminates the employment
       relationship. Moreover, as described above within Section 3, if the termination of the
       employment of Employee is the result of a reduction in force, reorganization, or similar
       restructuring of ITS National, the noncompetition covenant is only enforceable during the
       period in which ITS is paying employee's salary, benefits, or equivalent compensation,
       including severance pay.
              "Cause" as utilized in the clause immediately above includes:

                     1.     The Employee's willful breach of, or gross negligence or
              malfeasance in the performance of his or her duties hereunder;

                      2.      Any material insubordination by the Employee with respect to
              can·ying out the reasonable instructions of a supervisor or substantial and repeated
              failure of the Employee to perfonn his or her duties as reasonably directed by a
              supervisor;


                                                 4


                                                                                                 ITS 0011
                        3.      The indictment or conviction of the employee for the commission of
                a felony or any other crime involving moral turpitude or the commission of any
                other act or omission involving dishonesty, disloyalty, misrepresentation, or fraud
                upon or related to the Employee's employment with ITS National or any of its
                subsidiaries or parent companies, or any of the customers or suppliers of them;

                        4.     Repmting to work under the influence of alcohol or marijuana,
                under the influence of illegal dmgs or the repeated use of illegal drugs (whether or
                not in the work place) or other conduct that may cause ITS National, or its parent
                or any affiliate company to incur substantial public disgrace, disrepute, or
                significant commercial or reputational injury;

                       5.     The Employee's breach of a fiduciary obligation to or improper
               disclosure of confidential information of ITS National or any parent or subsidiary
               company or any customer or supplier that has provided such information to ITS
               National in confidence;

                      6.       The Employee's breach of the non-competition, confidentiality, or
               non-solicitation obligations of this Agreement;

                       7.     Any act of willful misconduct by the Employee which

                              i.     is intended to result in a substantial personal enrichment of
                              the Employee at the expense ofITS National or any of its parent or
                              subsidiary companies, or

                              ii.     is reasonably expected or is reasonably likely to result in a
                              significant commercial injury or reputational iruury to ITS National,
                              which is not cured to the satisfaction of ITS National.

               b.     Reasonableness of Restrictions. Employee aclmowledges that compliance
with all covenants and agreements set forth in this Agreement are reasonable and necessary to
protect the legitimate business interests of ITS National, including ITS National's goodwill.
Employee also acknowledges that the covenants herein are supp01ted by valuable consideration,
including but not limited to the benefit of employment with ITS National and the considerable
compensation received due to that employment.
              c.      Irreparable Harm. Employee acknowledges that a breach of Employee's
obligations under this Agreement may cause in-eparable and continuing damage to ITS National
for which there is no adequate remedy at law.




                                                5


                                                                                              ITS 0012
                d.        Injunctive Relief,    Employee agrees that if Employee breaches any
 provision in this Agreement, ITS National shall be entitled to seek a temporary restraining order
 and preliminary and permanent injunctive relief from any comt of competent jurisdiction to
 restrain any violations of this Agreement.
                e.       Attol'neys' Fees. The patties agree that the prevailing patty's attorney's
 fees in any civil action between the parties regarding this Agreement shall be paid by the losing
 pmty.
         10.    MISCELLANEOUS.
                a.       Survival and Severability. This Agreement shall survive Employee's
 termination from employment with ITS National, except if it is the result of a reduction of force,
reorganization or similar restructuring of ITS National or similar restructuring of ITS National, in
which case the noncompetition is only enforceable during the period in which ITS National is
paying Employee's salary, benefits or equivalent compensation. If any provision of this Agreement
is found to be unenforceable for any reason by a comt of competent jurisdiction, the remaining
provisions in the Agreement shall survive and remain valid and enforceable. Specifically, if the
court of competent jurisdiction finds the covenant is supp01ted by valuable consideration but
contains limitations as to time, geographical area or scope of activity to be restrained that are not
reasonable, impose a greater restraint than is necessm-y for the protection of ITS National, the comi
shall revise the covenant to the extent necessary and enforce the covenant as revised and that such
modification wiJl be to allow enforcement to the maximum extent allowed by the then cummt laws
of the state ofNevada.
               b.        Waiver. ITS National 's failure to exercise or otherwise act with respect to
any rights it has W1der this Agreement shall not be construed as a waiver, nor shall it prevent ITS
National from later enforcing strict compliance with the Agreement.
               c,     Governing Law and Venue.              This Agreement shall be interpreted,
construed, and enforced in accordance with and governed by the laws of the State of Nevada. ITS
National and Employee fiuther agree that any action commenced interpreting and/or enforcing this
Agreement and/or alleging and/or preventing its breach shall be brought in Washoe County,
Nevada. ITS National and Employee waive any objection to personal jurisdiction and/or venue in
Washoe County, Nevada.




                                                  6


                                                                                                ITS 0013
               d.         Entire Agreement. This Agreement contains all the understandings and
agreements between the parties conceming Employee's non-competition with ITS National and
non-solicitation of ITS National's clients and prospective clients and employees.                All
modifications or amendments to this A&>reement must be in writing and signed by all parties.
Employee acknowledges that no person who is an agent or Employee of ITS National may orally
or by conduct modify, delete, vary, or contradict, the terms and conditions set forth herein.
               e.         Acknowledgement. Employee represents that Employee has reviewed all
aspects of this Agreement, that Employee has carefully read and fully understands all the
provisions of this Agreement, that Employee knowingly and willingly intends to be legally bound
by the same, that Employee was given the opportunity to consider the te1ms of this Agreement and
discuss them with Employee's legal counsel.


Date:    lO   !{() l I1
Date:      II'- Zd'.f"J                        ITS NATIONAL, LLC

                                               By:    ~~if
                                               Its:   , t ) ~ . tfg_
                                                              •




                                               7


                                                                                                ITS 0014
                  EXHIBIT 2
Confidentiality Agreements executed by Plaintiffs




                  EXHIBIT 2
Confidentiality Agreements executed by Plaintiffs
                                  CONFmENTIALITY AGREEMENT

        TIIlS CONFIDENTIALITY AGREEMENT ("Agreement"), dated A 'l ~           rt   I J:1,,
                                                                                               ,
                                                                                              IS" is
                                                                                           201:4,
 made by and between, ITS LOGISTICS, LLC, a Delaware Limited Liability C mpany (the "Company"),
 and        \.'I k ...,.,, [x. w ~. .~.:~!(_    (hereinafter referred to as the ''EMPLOYEE").

                                               RECITALS

         WHEREAS, the EMPLOYEE and the COMPANY agree and acknowledge that the EMPLOYEE
 has been given access to and in the future will be given continuing access to proprietary business
 information ("Confidential Information") belonging to the COMPANY and EMPLOYEE has a duty to
 maintain confidential that Confidential Information.

          WHEREAS, the EMPLOYEE and the COMPANY agree and acknowledge thQt all Confidential
 Information pertaining to the business of the COMPANY is sensitive and absolutely confidential in
 nature and represents a valuable asset of the COMPANY in the nature of trade secrets and good will,
 which if disclosed or revealed in any manner or form would result in immediate irreparable harm and
 injury to the COMPANY.

        NOW THEREFORE, in consideration of the promises contained herein, and other good and
valuable consideration, it is hereby agreed between the Parties as follows:

1.      DEFINITIONS.

        1. I    "Confidential Information" shall mean any and all non-public knowledge, data or
                information of the Company, including but not limited to the Company's strategic plans,
                marketing research and infonnation, business results and financial information, ideas,
                processes, formulas, data, programs, know-how, improvements, discoveries,
               developments, designs and techniques; information regarding business plans, budgets,
               unpublished financial statements, licenses, prices and costs; information regarding
               customers, including, but not limited to all customer lists, identifying information,
               agreements, and rates; information regarding vendors, including, but not limited to all
               vendor lists, identifying information, agreements and rates; infonnation regarding the
               skills and compensation of employees of the Company; and any other confidential,
               proprietary and trade secret knowledge, data or information, or infmmation that, due to
               its character and nature, a reasonable person under like circumstances would treat as
               confidential, in whatever form or medium, produced by or for the Company.

2.     GENERAL REOUiREMENTS. The EMPLOYEE understands and acknowledges that
       Confidential Infonnation consti,tutes a· valuable asset of the COMPANY, and may not be
       converted to the EMPLOYEE's own use. Accordingly, the EMPLOYEE hereby agrees that
       he/she shall not directly or indirectly, during the term of employment or any time thereafter,
       disclose any Confidential Information to any Person not expressly authorized by the COMPANY
       to receive such Confidential Infonnation. The EMPLOYEE further agrees that he/she shall not
       directly or indirectly, during the term of employment or any time thereafter, appropriate, use or
       make use of any Confidential Information in connection with any business activity other than that
       of the COMPANY. The parties acknowledge and agree that this agreement is not intended to,
       and does not, alter either the COMPANY's rights or the EMPLOYEE's obligations under any
       state or federal statutory or common law regarding trade secrets and unfair ttade practices,




                                                                                                           ITS 0093
     3.     REOUJRED DISCLOSURE. In the event the EMPLOYEE is required by law or order of a
            court of competent jurisdiction to disclose any Confidential Infonnation, the EMPLOYEE shall
            promptly notify the COMPANY of such requirement and provide the COMPANY with a copy of
            any court order or of any law which requires such disclosure and, if the COMPANY so elects, to
            the extent pennitted by law, provide the COMPANY an adequate opportunity, at its own expense,
            to contest such law or court order or take such steps to protect the confidentiality of the
            Confidential Information prior to any such required disclosure by the EMPLOYEE.

 4.        COMPANY PROPERTY. All Confidential Information and all files, records, documents,
           drawings, specifications, equipment, memoranda, notes, records, reports, manuals, computer
           disks, videotapes, drawings, blueprints and other documents (and all copies, abstracts, and
           summaries thereof) relating to the COMPANY, or similar items relating to the business of the
           COMPANY, whether prepared by the EMPWYEE or others, and any and all copies, abstracts
           and summaries thereof(collectively, "Company Property") are and shall remain exclusively the
           property of the COMPANY. Unless authorized in writing to the contrary, the EMPLOYEE shall
           promptly, and without charge, deliver to the COMPANY on the termination of employment
           hereunder, or at any other time the COMPANY may so request, all COMPANY Property that the
           EMPLOYEE may then possess or have under his/her control.

 5.        INNOVATIONS OR INVENTIONS. The EMPLOYEE shall, during the term of employment,
           disclose to the COMPANY, immediately after the same is made, discovered or devised, any
           improvement, process, development, discovery or invention (whether or not related to technical
           or commercial matters) that the EMPLOYEE may make, discover or devise (alone or in
           conjunction with others) either:

                   (a)     in the course of nmmal duties (or of duties specifically assigned to the
                           EMPLOYEE);

                   (b)     as a result of knowledge gained during employment with the COMPANY; or

                   (c)     as a result of the EMPLOYEE's use of materials, equipment or facilities of the
                           COMPANY.

          All such items shall become the absolute property of the COMPANY without further payment
          and the EMPLOYEE shall satisfy all obligations in this regard by presenting the same to the
          COMPANY. The EMPLOYEE shall not during the tenn of employment (except in the
          perfonnance of no11nal duties) or any time thereafter, disclose any such improvement, process,
          development, discovery, or invention to any third party and, further, shall, ifan whenever
          required to do so by the COMPANY (at the COMPANY's sole expense), do all acts and things as
          the COMPANY may reasonably require for obtaining any patent or other rights therein in the
          name of the COMPANY or as the COMPANY may direct.

6.        RIGHT TO SEEK INJUNCTIVE RELIEF. EMPLOYEE acknowledges that COMPANY will
          suffer immediate and irreparable harm that will not be compensable by damages alone if
          EMPLOYEE repudiates or breaches any of the provisions hereof, or threatens or attempts to do
          so. COMPANY shall be entitled to obtain a temporruy, preliminary and permanent injunction to
          prevent or restrain any actual or threatened breach of this Agreement by EMPLOYEE or any
          persons or entities acting in concert therewith. Such injunctive relief shall be in addition to and
          not in limitation of any other rights, remedies or damages available at law or in equity, Bond
          shall not be required to be posted as a condition for the granting of any such relief, In connection
                                                       2



                                                                                                                 ITS 0094
         with any application for iajunctive relief, EMPLOYEE hereby waives the claim or defense that
         an adequate remedy exists at law. Nothing contained in this Section, however, shall prevent the
         COMPANY from establishing monetary damage suffered by a breach. The EMPLOYEE also
         acknowledges that the tenn of employment hereunder, the amount of salary, benefits and other
         consideration provided by the COMPANY hereunder are, in part, provided by the COMPANY to
         secure the EMPLOYEE's agreement to the covenants.

 7.      MISCELLANEOUS.

         7.1     This Agreement shall inure to the benefit of and shall be binding upon the Parties and
                 their respective successors and assigns, specifically, but without limitation, to the
                 EMPLOYEE after such time as he/she leaves the COMPANY's employment.

         7.2     This Agreement constitutes the entire agreement between the Parties with respect to the
                 subject matters addressed herein. This Agreement may not be amended or modified
                 except in writing and signed by both Parties.

         7.3     This Agreement's validity, construction, performance and effect shall be governed and
                 construed under the laws of the State ofNevada.
                                                                                                                              ~
                                                                                                                              L
        7.4      If any part of this Agreement is held to be unreasonable, arbitrary, or against public                  --   r
                 policy, such will be considered to be divisible with respect to scope, time, and geographic
                 area, and such lesser scope, time or geographic area, or all of them, as a court of
                 competent jurisdiction may determine to be reasonable, not arbitrary, and not against
                 public policy, will be effective, binding, and enforceable against the EMPLOYEE.

        7.5      In the event of any dispute in connection with the te1ms and conditions of this
                 Agreement, the prevailing party in such dispute shall be entitled to an award of all costs
                 and reasonable attorneys' fees incurred.

         IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of the latest
date set forth below:

EMPLOYEE                                          COMPANY
                                                                     LLC-
                                                  ITS LOGISTICS, hie., a Nevada corporation


[Printed Name]


 d~
[Signature]                                      Signature


Date:_...._f./_··-='-·~/_'!)__.
                             _ __                Date:_ _ _\.f__,__-_u_-_f_S_ __




                                                     3




                                                                                                              ITS 0095
                                 CONFmENTJALITY AGREEMENT

         THIS CONFIDENTIALITY AGREEMENT ("Agreement"), dated                   vSJ- 'J..,'2. 2016, is
 made by and between, ITS National, L~C. a Delaware Limited Liability Company the "Company"), and
   ;')6.$ ~ t\ c, \ 3-CN:::::':        (hereinafter referred to as the "EMPLOYEE").

                                              RECITALS

         WHEREAS, the EMPLOYEE and the COMPANY agree and acknowledge that the EMPLOYEE
 has been given access to and·in the future will be given continuing access to proprietary business
 infonnation ("Confidential Infonnation") belonging to the COMPANY and EMPLOYEE has a duty to
 maintain c<;>nfidential that Confidential Information.      ·

         WHEREAS, the EMPLOYEE and the COMPANY agree and acknowledge that all Confidential
Information pertaining to the business of the COMPANY is sensitive and absolutely confidential in
natqre and represents a valuable asset of the COMPANY in the nature of trade secrets and good wiU,
which if disclosed or revealed in any manner or form would result in immediate ii-reparable hann and
injury to the COMPANY.

        NOW THEREFORE, in consideration of the promises contained herein, and other good and
valuable consideration, it is hereby agreed between the Parties as follows:

1.      DEFINITIONS.

        1.1     "Confidential Information'' shall mean any and all non-public knowledge, data or
                infonnation of the Company, including but not limited to the Company's strategic plans,
                marketing research and information, business results and financial infonnation, ideas,
               _processes, formulas, data, programs, know~how, improvements, discoveries,
               developments, designs and techniques; information regarding business plans, budgets,
               unpublished financial statements, licenses, prices and costs; information regarding
               customers, including, but not limited to all customer lists, identifying information,
               agreements, and rates; information regarding vendors, including, but not limited to all
               vendor lists, identifying information, agreements and rates; information regarding the
               skills and compensation of employees of the Company; and any other confidential,
               proprietary and trade secret .kriowledge, data or information, or information that, due to
               its character and nature, a reasonable person under like circumstances would treat as
               confidential, in whatever form or medium, produced by or for the Company.

2.      GENERAL REQUIREMENTS. The EMPLOYEE understands and acknowledges that
       Confidential Information constitutes a valuable asset of the COMPANY, and may not be
       converted to the EMPLOYEE's own use. Accordingly, the EMPLOYEE hereby agrees that
       he/she shall not directly or indirectly, during the term of employment or· any time thereafter,
       disclose any Confidential Information to any Person not expressly authorized by the COMPANY
       to receive such Confidential Information. The EMPLOYEE further agrees that he/she shall not
       directly or indirectly, during the tenn of employment or any time thereafter, appropriate, use or
       make use of any Confidential Infoqnation in connection with any business activity other than that
       of the COMPANY. The parties ackncwledge and agree that this agreement is not intended to,
       and does not, alter either the ~OMPANY's rights or the EMPLOYEE's obligations under any
       state or federal statutory or common law regarding trade secrets and unfair trade practices.




                                                                                                     ITS 0111
         with any application for injunctive relief, EMPLOYEE hereby waives the claim or defense that
         an adequate remedy exists at law. Nothing contained in this Section, however, shall prevent the
         COMPANY from establishing monetary damage suffered by a breach. The EMPLOYEE also
         acknowledges that the tenn of employment hereunder, the amount of salary, benefits and other
         consideration provided by the COMPANY hereunder are, in part, provided by the COMPANY to
         secure the EMPLOYEE' s agreement to the covenants.

 7.      MISCELLANEOUS.

         7.1     This Agreement shall inure to the benefit of and shall be binding upon the Parties and
                 their respective successors and assigns, specifically, but without limitation, to the
                 EMPLOYEE after such time as he/she leaves the COMPANY's employment.

         7.2     This Agreement constitutes the entire agreement between the Parties with respect to the
                 subject matters addressed herein. This Agreement may not be amended or modified
                 except in writing and signed by both Parties.

         7.3     This Agreement's validity, construction, perfonnance !lfld effect shall be governed and
                 construed under the laws of the State of Nevada.

         7.4     If any part of this Agreement is held to be unreasonable, arbitrary, or against public
                 policy, such will be considered to be divisible with respect to scope, time, and geographic
                 area, and such lesser scope, time or geographic area, or all of them, as a court of
                 competent jurisdiction may determine to be reasonable, not arbitrary, and not against
                 public policy, will be effective, binding, and enforceable against the EMPLOYEE.

        7.5      In the event of any dispute in connection with the terms and conditions of this
                 Agreement, the prevailing party in such dispute shall be entitled to an award of all costs
                 and reasonable attorneys' fees incurred.

         IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of the latest
date set forth below:

EMPLOYEE                                          COMPANY

                                                  ITS National, LLC, a Delaware Limited Liability
                                                  company



[Printed Name]                                    Company Official



[Signature] .
                                                         Oh,~~
                                                 Signature~                       _;;


Date:    ob) ?-.,")..) I 6                       Date:_ _ _ _ _g_._2-_"2.-_·_1to
                                                                              _ _ _ _ __


                                                     3




                                                                                                       ITS 0112
